—Motion for permission to appeal to this Court.
Cross motion for an extension of time to perfect the proceeding.
Upon the papers filed in support of the motion and the cross motion and the papers filed in response thereto, it is
Ordered that the motion is denied, without costs, as unnecessary. Supreme Court rejected the contention by respondent Public Employment Relations Board that petitioner lacked standing to sue and transferred the proceeding to review the issue of whether the administrative determination being challenged was supported by substantial evidence. The order of transfer brings up for review not only the issue of substantial evidence but also the nonfinal order concluding that petitioner had standing (see, CPLR 7804 [g]; Matter of Schultz v Roberts, 138 AD2d 980). It is further ordered that the cross motion is granted, without costs, and the time to perfect the proceeding is extended to June 15, 1998.
Mercure, J. P., Crew III, White, Carpinello and Graffeo, JJ., concur.